DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Information Disclosure Statement
The information disclosure statements (IDS) submitted on 02/28/2020, and 10/09/2020 were filed after and on the filing date of the instant application on 02/28/2020.  The submission is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

Claims 1-4 and 11-13 are rejected under 35 U.S.C. 103 as being unpatentable over KO et al. (US-PGPUB 2016/0379642 A1 hereinafter “KO”), in view of LEE et al. (US-PGPUB 2016/0345113 A1 hereinafter “LEE”), and in view of Kishinami et al. (US-PGPUB 2013/0089218 A1 hereinafter “Kishinami”).

As for claim 1, KO discloses a home appliance (Fig.1, Electronic Device(s) 101-104, Fig.2-15, ¶ [36], an electronic device is a home appliance such as a washing machine, a refrigerator, etc.) comprising: a main body forming an outer appearance of the home appliance (Figs.1-15, ¶ [36], a washing machine, i.e., a main body forming an outer appearance of the home appliance); a microphone unit (Fig.2, Sensor Module 240, Audio Module 280, Microphone 288, Fig.4, Audio Converter 480, Figs.5-6, Fig.7, Mic(s) 740-760, Fig.10, Audio Detecting Unit 1021, ¶ [61], [72], sensor module 240, microphone 288), disposed to be directed toward a front of the main body to detect a speech of a user and comprising a plurality of sensing portions (Figs.1-6, Fig.7. Mic(s) 740-760, Fig.10, Audio Detecting Unit 1021, ¶ [75], the microphone 288, ¶ [111]-[113], microphone module 631 is disposed in a front body 630, and ¶ [98], [106], [108], detecting an audio signal by the audio receiving unit which includes a plurality of sensing portions such as microphone, an electret capacitor microphone (ECM), and micro electro mechanical system (MEMS) microphone, a first application is voice recognition, and a plurality of sensing portions such as microphones 501, 503, ECM, or MEMS microphone, and ¶ [177]); and a speaker unit (Fig.2, Audio Module 280, Speaker 282, ¶ [75], [108]).
As shown above, KO discloses the claimed invention except for the design choices and /or arrangements intended use such as the speaker disposed to be spaced apart from the microphone unit by a predetermined distance, and the microphones disposed to be spaced apart from each other along a horizontal direction; however, it has been held that a recitation with respect to the manner in which a claimed apparatus is intended to be employed does not differentiate the claimed apparatus from a prior art apparatus satisfying the claimed structural limitations Ex parte Masham 2 USPQ2d 1647 1987); and in addition, it would have been obvious to a person of ordinary skill in the art before the effective filling date of the claimed invention to design the speaker to be spaced apart from the microphone unit by a predetermined distance, and the microphones disposed to be spaced apart from each other along a horizontal direction; since it has been held to be within the general skill of a worker in the art to select a 
However, for the purpose of expediting prosecution and providing a more explicit teaching since the above design choices and/or intended use features are well known in the art as described below in two of many class G10L/704 references.  In the same field of communications technology, LEE discloses an electronic device is a smart home appliance such as a washing machine, etc. (LEE – Figs.1-10, ¶ [44]), wherein the speaker 753 to be spaced apart from the microphone unit 7531 by a predetermined distance (Figs.1-10, ¶ [172]); and Kishinami discloses the microphones 121 and 122 are disposed to be spaced apart from each other along a horizontal direction (Kishinami – Figs.1-6. ¶ [59]).
Therefore, it would have been obvious before the effective filling date of the claimed invention to replace the microphones and the speaker taught by KO with the microphones and the speaker as taught by LEE and Kishinami. One of ordinary skill in the art before the effective filling date of the claimed invention would have found it obvious to replace the of microphones and the speaker of KO with the microphones and the speaker of LEE and Kishinami since doing this would amount to a simple substitution of one know element (microphones and speaker) for another (microphones and speaker) in order to obtain predictable results.
	
As for claims 2-4 and 11-13, KO, LEE, and Kishinami disclose the microphone unit comprises a microphone chip including the sensing portion and a printed circuit board on which the microphone chip is mounted (KO – Figs.1-15, ¶ [111]-[113], microphone module 631 is on the main printed circuit board (PCB) 650, and ¶ [210], module includes chip/integrated circuit, see LEE – Figs.1-10, ¶ [170], sensing portions such as ultrasonic transducer 720 is on a PCB, and see Kishinami – Figs.1-6, ¶ [28], ASIC chip for detecting in the horizontal direction of the microphones), further comprising a buffer member disposed around the sensing portion to reduce transmission of vibration and noise to the sensing portion (KO – Figs.1-15, ¶ [127], [148], a buffer member such as adhesive member 80, protective member 880, etc., see LEE – Figs.1-10, ¶ [165], a buffer member such as a sound absorbing layer 622, and see Kishinami – Figs.1-6, ¶ [46]-[46], elastic member 112), further comprising: a microphone hole provided at a position corresponding to the sensing portion in the main body such that sound is transmitted to the sensing portion (KO – Figs.1-15, ¶ [131], [134], [139], and [142], see LEE – Figs.1-10, ¶ [163], a microphone hole such as emitting holes 6141 for transmitting an external sound to the microphone 613); a waterproof sheet disposed in the rear of the microphone hole to block water from being introduced into the sensing portion through the microphone hole (KO – Figs.1-15, ¶ [131], [134], [139], and [142], see LEE – Figs.1-10, ¶ [164], a waterproofing mesh 615 for preventing water from entering); and wherein the microphone holes are disposed to be spaced apart from each other along the horizontal direction to correspond to a position where the microphone chip is disposed (KO – Figs.1-15, ¶ [131], [134], [139], and [142], see LEE – Figs.1-10, ¶ [163]-[164], and [172], and see Kishinami – Figs.1-6, ¶ [28], and [57]-[59]), further comprising a control panel installed on a front surface of the main body and comprising an manipulator for manipulation by the user and a display for indicating an operation state, wherein the microphone unit is disposed below washing machine, home automation control panel, ¶ [44], [72], [111]-[114], display module, and manipulator such as keys, buttons, etc., see LEE – Figs.1-10, ¶ [90], and see Kishinami – Figs.1-6, ¶ [24]), wherein the microphone unit is disposed below the manipulator while being disposed on one side of the control panel, and the speaker unit is disposed on the other side of the display (KO – Figs.1-15, ¶ [61], [72]-[73], and [111]-[113], see LEE – Figs.1-10, ¶ [89]-[92], [101], [134], and [175], and see Kishinami – Figs.1-6, ¶ [24]-[27]).

Claims 5 and 7-10 are rejected under 35 U.S.C. 103 as being unpatentable over KO, LEE, and Kishinami in view of PARK (US-PGPUB 2013/0255327 A1).

As for claim 5, KO, LEE, and Kishinami disclose everything claimed as applied above (see claims 1-2 above). However, KO, LEE, and Kishinami disclose the home appliance (KO - Fig.1, Electronic Device(s) 101-104, Fig.2-15, ¶ [36], an electronic device is a home appliance such as a washing machine, etc.), but not explicitly disclose detail about the main body such as a fixing protrusion and a guide hole for allowing the fixing protrusion to be inserted. PARK discloses a home appliance such as a washing machine (PARK – Fig.1, Washing Machine 1, ¶ [49]), a fixing protrusion (PARK – Figs.1-9, ¶ [110], and [118]-[119]), and a guide hole for allowing the fixing protrusion to be inserted (PARK – Figs.1-9, ¶ [28], and [103]-[105]).
Therefore, it would have been obvious before the effective filling date of the claimed invention to replace the washing machine main body taught by KO with the 

As for claims 7-10, KO, LEE, Kishinami, and PARK disclose the microphone unit is disposed at an upper center of the main body, and the speaker unit is disposed at an upper side of the main body to be spaced apart from the microphone unit (KO – Figs.1-15, ¶ [112]-[113], microphone module 631 is disposed in the upper portion, see LEE – Figs.1-10, ¶ [153], [163], [172], the speaker module 753 is being spaced apart from the microphone unit 7531, see Kishinami – Figs.1-6, ¶ [25], and see PARK – Figs.1-9, ¶ [96], [104]), further comprising a speaker hole provided in the main body such that sound output from the speaker unit is transmitted to the outside of the main body (LEE – Figs.1-10, ¶ [163], a speaker hole such as emitting holes 6141 for allowing the sound output from the speaker module 612 to pass through, and see PARK – Figs.1-9, ¶ [12], [35], and [92], speaker hole is formed so that sound being generated from the speaker is transmitted to outside), wherein the speaker hole is disposed below the speaker unit (LEE – Figs.1-10, ¶ [163]-[164], and see PARK – Figs.1-9, ¶ [29], speaker hole is located at a position lower than a position of the speaker), and wherein a guide rib disposed between the speaker unit and the speaker hole to form a transmission space such that sound output from the speaker unit is transmitted to the outside of the main .

Claim 6 is rejected under 35 U.S.C. 103 as being unpatentable over KO, LEE, and Kishinami in view of SEO et al. (US-PGPUB 2013/0222192 A1 hereinafter “SEO”).

As for claim 6, KO, LEE, and Kishinami disclose everything claimed as applied above (see claims 1-2 above). However, KO, LEE, and Kishinami do not explicitly disclose a double-sided tape, although a use of double-sided tape is well-known in the art as described below in one of many G10L/704 references. In the same field of communication technology, SEO discloses the microphone unit is fixed through a double-sided tape (SEO – Figs.1-10, Fig.11, Double-sided Tape 237, ¶ [41], [82], a bonding unit such as a double-sided tape 237 is used for attaching a microphone holder onto a body 110).  SEO further teaches a need for efficiently utilized an interior space of a device (SEO – ¶ [3]).
Therefore, it would have been obvious to a person of ordinary skill in the art before the effective filling date of the claimed invention to modify KO, LEE, and Kishinami by providing the above described feature, as taught by SEO. The combination of the disclosures taken as a whole would have enhanced the home appliance from the detail techniques for efficiently utilized the interior space, as per teachings of SEO.


Claim 14 is rejected under 35 U.S.C. 103 as being unpatentable over KO, LEE, Kishinami, and in view of YANAGI et al. (EP2031121 A1 hereinafter “YANAGI”).

As for claim 14, KO, LEE, and Kishinami disclose everything claimed as applied above (see claims 1 and 13 above). However, KO, LEE, and Kishinami do not explicitly disclose a diaphragm. YANAGI discloses a home appliance such as a washing machine (YANAGI – Fig.1, Washing Machine, Figs.2-9, ¶ [15]) with a control panel includes a front panel 2 and a controller 13 (YANAGI – Fig.2. Front Panel 2, Controller 13, ¶ [16]), wherein the speaker unit is disposed such that a diaphragm is directed toward one side of the control panel (YANAGI – Fig.1, Front Panel 2, Figs.2-3, Fig.4, Speaker 25, Diaphragm 26, ¶ [11]-[12], [22]-[24], [32]).
Therefore, it would have been obvious before the effective filling date of the claimed invention to replace the speaker taught by KO, LEE, and Kishinami with the speaker with diaphragm as taught by YANAGI. One of ordinary skill in the art before the effective filling date of the claimed invention would have found it obvious to replace the speaker of KO, LEE, and Kishinami with the speaker with diaphragm as taught by YANAGI since doing this would amount to a simple substitution of one know element (speaker) for another (speaker with diaphragm) in order to obtain predictable results.

Claims 15 is rejected under 35 U.S.C. 103 as being unpatentable over KO, LEE, Kishinami, YANAGI, and in view of PARK.


Therefore, it would have been obvious before the effective filling date of the claimed invention to replace the washing machine main body taught by KO, LEE, Kishinami, and YANAGI with the washing machine main body with speaker hole as taught by PARK. One of ordinary skill in the art before the effective filling date of the claimed invention would have found it obvious to replace the washing machine main body of KO, LEE, Kishinami, and YANAGI with the washing machine main body with speaker hole of PARK since doing this would amount to a simple substitution of one know element (main body of a washing machine) for another (main body of a washing machine with speaker hole) in order to obtain predictable results.

Conclusion
The prior art made of record listed below and more in attached PTO-892 form, and not relied upon is considered pertinent to applicant's disclosure.

TU et al, (US-PGPUB 2015/0078565 A1) dual-diaphragm microphone module to reduce vibration noise (see Fig.1).
LEE et al. (US-PGPUB 2017/0206900 A1) voice command processing for electronic device (see Fig.1).

	
Any inquiry concerning this communication or earlier communications from the examiner should be directed to KHAI N NGUYEN whose telephone number is (571)270-3141.  The examiner can normally be reached on IFP.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, AHMAD MATAR can be reached on (571)272-7488.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-


KHAI N. NGUYEN
Primary Examiner
Art Unit 2652



/Khai N. Nguyen/Primary Examiner, Art Unit 2652                                                                                                                                                                                                        
05/07/2021